DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 June 2022 has been entered.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09 June 2022 was filed after the mailing date of the Notice of Allowance on 14 April 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Initiated Interview Summary

The examiner contacted the applicant’s representative Michael D. Schmitt on 13 June 2022 in response to the Request for Continued Examination (RCE) and accompanying Information Disclosure Statement (IDS) received 09 June 2022 after the Notice of Allowance mailed 14 April 2022.  The examiner stated that the co-pending application US 2022 / 0122520 as cited in the IDS, published after the mailing date of the cited Notice of Allowance and corresponding to Application Number 17/074,600, having common inventorship and being commonly assigned, appeared to contain claimed subject matter that overlapped in scope with at least independent Claim 1 of the instant application.  In particular, the examiner stated that Claims 1 and 5 of the cited Application Number 17/074,600 appeared to substantially overlap in scope with the subject matter of at least independent Claim 1 of the instant application.  The examiner stated that a Terminal Disclaimer appeared to be necessary in view of the claimed subject matter of these co-pending applications.  The applicant, in order to expedite prosecution in the application, agreed to file the Terminal Disclaimer.  The relevant prior art cited in co-pending Application Number 17/074,600 has been cited herein.

Terminal Disclaimer

The terminal disclaimer filed on 13 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application Number 17/074,600 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-11 (as renumbered in the Notice of Allowance mailed 14 April 2022) are allowed.

The following is an examiner’s statement of reasons for allowance:  none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the combination of features recited in independent Claims 1, 10, and 11 (as renumbered in the Notice of Allowance mailed 14 April 2022), for the reasons provided in the Notice of Allowance mailed 14 April 2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622